Citation Nr: 1219163	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO. 06-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased evaluation for lumbar strain, currently rated 40 percent disabling. 

2. Entitlement to a higher initial evaluation for left lower extremity radiculopathy than the 10 percent assigned beginning September 24, 2004, and the 20 percent assigned beginning January 26, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1976 to October 1979 and from December 1990 to May 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, granting service connection and assigning an initial 10 percent evaluation for left lower extremity radiculopathy, and denying an increased evaluation for lumbar strain.  The RO, by a February 2009 decision, granted an increased evaluation for left lower extremity radiculopathy of 20 percent, effective January 26, 2009.

In August 2009, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In January 2010, the Board remanded the Veteran's case to the RO for further evidentiary development.


FINDINGS OF FACT

1. For the two days of September 24, 2003 and September 25, 2003, the weight of competent and probative medical and other evidence of record preponderates against the Veteran's lumbar strain equating to greater disability than severe limitation of motion of the lumbar spine, even when considering any exacerbating factors including functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination. 

2. For the entire rating period beginning up to a year prior to September 24, 2004, and for any lesser intervals during that period, the weight of competent and probative medical and other evidence of record preponderates against the Veteran's lumbar strain more nearly approximating unfavorable ankylosis of the entire thoracolumbar spine than it does forward flexion of the thoracolumbar spine limited to 30 degrees or less, or than it does favorable ankylosis of the entire thoracolumbar spine, even when considering any exacerbating factors including functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination; there is no evidence of incapacitating episodes having a total duration of at least six weeks in the last twelve months due to the service-connected back disability. 

3. For the initial rating period from September 24, 2004, up to the present, and for any lesser intervals during that period, the weight of competent and probative medical and other evidence of record preponderates against the Veteran having left lower extremity radiculopathy to any disabling degree. 


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 40 percent for lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5107, 5110(g) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.2, 4.6, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (effective prior to September 26, 2003); 38 C.F.R. § 4.71a , DCs 5237, 5243 (2011) (effective on and after September 26, 2003).

2. The schedular criteria for a disability rating in excess of 10 percent for left lower extremity radiculopathy are not met for the period from September 24, 2004 through January 25, 2009.  38 U.S.C.A. §§ 1155 , 5103, 5107; 38 C.F.R. §§ 3.102 , 3.321, 4.2, 4.6, 4.7, 4.124a, 4.719, DC 8520 (2011).

3. The schedular criteria for a disability rating in excess of 20 percent for left lower extremity radiculopathy are not met for the period beginning January 26, 2009.  38 U.S.C.A. §§ 1155 , 5103, 5107; 38 C.F.R. §§ 3.102 , 3.321, 4.2, 4.6, 4.7, 4.124a, 4.719, DC 8520.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act (VCAA) substantially amended the provisions of Chapter 51 of Title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096 , 2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011)).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011). 

The Veteran's claim for a higher evaluation for left lower extremity radiculopathy arises from his disagreement with the initial evaluation following the grant of service connection.  Judicial precedent holds that, once service connection is granted, the claim has been substantiated, additional notice is not required, and any defect in previous notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, with regard to that claim no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA. 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

Where VCAA notice is required, in the general case this notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements of a service connection claim.  Id.  In a January 2007 letter, the RO provided the Veteran with notice consistent with the Court's holding in Dingess.

As to the Veteran's claim for an increased rating for his service-connected lumbar strain, the Board notes that, in correspondence dated in December 2004 and January 2007, and in a January 2006 statement of the case (SOC), the RO provided notice to the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate his claims for increased rating for lumbar strain and higher initial rating for left lower extremity radiculopathy, to include descriptions of the information and evidence that VA would seek to provide, and that which the Veteran was expected to provide.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Acting Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that service-connected disability had worsened would be helpful in establishing the claims.  As was the case here, the judge's pre-hearing discussion with the Veteran and his authorized representative frequently addresses these issues, including particularly advice concerning the submission of additional evidence, even while they may not be fully discussed during the transcribed, testimonial portion of the hearing.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), and they have not identified any prejudice in the conduct of the Board hearing.

In all, the Board finds that adequate notice was provided in relation to this Veteran's claims for an increased rating for lumbar strain and for a higher initial evaluation for left lower extremity radiculopathy.  Specifically, the notification letters and SOC described the process by which disability ratings are assigned, and informed the Veteran of: (1) the criteria under which the disabilities on appeal are rated; (2) the need to submit evidence demonstrating the impact his disabilities have on his employment (and daily life); and (3) examples of the types of medical and lay evidence that are relevant to his claims for higher ratings.  Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

Further, while the one of the two above-referenced notification letters and the SOC were sent to the Veteran after the initial adjudication of his claim, his claims were most recently readjudicated by an October 2011 supplemental statement of the case (SSOC).  Therefore, any defect with respect to the timing of the required notice has been cured and the Board finds that VA has fully complied with its duty to notify the appellant. Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).

VA has also complete all reasonable assistance of the Veteran to develop his claims for lumbar strain and left lower extremity radiculopathy in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been associated with the claims file, to the extent possible.  The Veteran has been medically evaluated by VA in furtherance of his claims in March 2005, June 2005, November 2006, January 2009, and June 2010, and the resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). The duty to assist has been fulfilled.

Additionally, the Board finds there has been substantial compliance with its January 2010 remand directives.  The Board notes that the Court has recently held that only substantial compliance with the terms of the Board's remand are required, not strict compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 ) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC sought additional information and evidence in furtherance of the claims including updated VA treatment records, obtained indicated private treatment records, and afforded the Veteran an additional VA orthopedic and neurological examination in June 2010.  A SSOC was issued in October 2011.  Thus, the Board finds that there has been substantial compliance with the mandates of its remand.  See Stegall (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).
 
Disability Rating Claims 

The Veteran contends, in effect, that he is entitled to a higher disability rating for his service-connected lumbar strain and that the assigned 40 percent rating does not accurately represent the current severity of his service-connected back disability.  The Veteran also contends, in effect, that the initial disability ratings of 10 percent prior to January 26, 2009, and 20 percent thereafter, do not accurately reflect the severity of disability of his left lower extremity radiculopathy, and that higher initial ratings are warranted. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1 , 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous...." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.  Similarly, in a claim for increased rating staged ratings are also to be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).  Thus, in this case, staged ratings are to be considered both for the Veteran's initial rating claim for left lower extremity radiculopathy, and for his increased rating claim for lumbar strain.  Fenderson; Hart. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

On September 24, 2004, the RO received the Veteran's current claim for an increased rating for lumbar strain, and for service connection for left lower extremity radiculopathy.  As noted in the Introduction, supra, the appealed July 2005 rating decision denied an increased evaluation above the 40 percent assigned for lumbar strain, while granting service connection and assigning an initial 10 percent rating for left lower extremity radiculopathy from the September 24, 2004 date of receipt of claim.  By a February 2009 rating action the RO granted an increased evaluation for left lower extremity radiculopathy of 20 percent effective from January 26, 2009. 

VA revised the criteria for evaluating spine disorders, effective September 26, 2003. See 68 Fed. Reg. 51,454 -51,458 (2003).  The new regulatory criteria cannot be applied prior to their effective date 38 U.S.C.A. § 5110(g).  Thus, because the Veteran's claim was received after that date, but not fully one year after that date, the current rating criteria for spine disorders applies for consideration of the claim beginning from September 26, 2003, the noted effective date for the current regulations for spine disorders, and the prior regulations are for consideration for the rating to be considered up to a year prior to the date of claim and prior to September 26, 2003, and thus are to be considered only for the days September 24 and 25 of 2003.  Id; see VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The Board finds no substantial prejudice to the Veteran, notwithstanding the RO's failure to consider the prior rating criteria for disorders of the spine for September 24 and 25 of 2003.  Neither the Board nor the RO has found disability associated with lumbar strain even remotely not encompassed by the rating criteria for a 40 percent evaluation under the prior rating criteria.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the criteria effective prior to September 26, 2003, DC 5285 provided for a 60 percent disability rating with residuals of a fractured vertebra if there was abnormal mobility requiring a neck brace (jury mast) but no spinal cord involvement.  A 100 percent disability rating for residuals of fracture of a vertebra was warranted if there was spinal cord involvement and the injured individual was bedridden or required long leg braces.  38 C.F.R. § 4.71a, DC 5285 (as in effect prior to September 26, 2003).

Under the criteria effective prior to September 26, 2003, under DC 5286, a 60 percent maximum disability rating was warranted for complete bony fixation (ankylosis) of the spine at a favorable angle and a 100 percent disability rating was given for ankylosis of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, DC 5286 (as in effect prior to September 26, 2003).

Under the criteria effective prior to September 26, 2003, under DC 5289, a 50 percent disability rating was warranted for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, DC 5289 (as in effect prior to September 26, 2003).

Under the criteria effective prior to September 26, 2003, under DC 5292, the rating schedule provided for a 20 percent disability rating for moderate limitation of motion of the lumbar spine.  A maximum 40 percent disability rating was to be assigned for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a , DC 5292 (as in effect prior to September 26, 2003). 

Under provisions of DC 5293, in effect from September 23, 2002 to September 25, 2003, intervertebral disk syndrome (IVDS) (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, DC 5293 (2003).  A 20 percent disability rating was warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating was warranted for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  The highest disability rating of 60 percent was warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Under the criteria effective prior to September 26, 2003, DC 5295 provided for a 20 percent disability rating for lumbosacral strain with characteristic pain on motion.  A 40 percent maximum disability rating was warranted for severe lumbosacral strain with evidence of listing of the whole spine, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a , DC 5295 (effective prior to September 26, 2003).

Effective September 26, 2003, the rating criteria applicable to diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended by VA.  These amendments included the changes made to the criteria used to evaluate intervertebral disc syndrome that were effective in the previous year. 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for evaluating IVDS were essentially unchanged from the September 2002 revisions, except that the diagnostic code for IVDS was changed from 5293 to 5243. 38 C.F.R. § 4.71a , DC 5243.

Specifically, the September 2002 IVDS regulatory changes that were incorporated into the September 2003 amendments stipulate that IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher disability rating when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:

A 10 percent disability rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent disability rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Note 1: For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Note 2: If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher disability rating for that segment.  Id.

Under the general formula for rating diseases and injuries of the spine, effective September 26, 2003, DC 5237, that evaluates lumbosacral or cervical strain, is evaluated under the following general rating formula for diseases and injuries of the spine (unless intervertebral disc syndrome is rated under the Formula for Rating IVDS Based on Incapacitating Episodes) with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following disability ratings will apply.  38 C.F.R. § 4.71a, DC 5235-5243.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. Id.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id.

Normal range of motion of the thoracolumbar spine includes flexion from zero to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from zero to 30 degrees.  38 C.F.R. § 4.71a , Plate V (2011).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

The revised rating schedule also provides guidance for separately rating neurologic impairment.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a . 

Ratings for paralysis of the sciatic nerve are set forth at 38 C.F.R. § 4.124A, DC 8520.  A 10 percent disability rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent disability rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent disability rating is assigned for moderately severe incomplete paralysis.  A 60 percent disability rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent disability rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a , DC 8520. DC 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Upon a March 2005 VA examination for compensation purposes, the Veteran provided a history of lower back chronic sprain/strain with chronic pain and radicular-type pain radiating down the left lower extremity down to the left foot.  The Veteran asserted that the pain shoots down the leg three to four times daily, involves the entire left foot, and lasts for two hours.  He asserted that he could walk for three to five minutes at a time, and that he took Methadone for pain.  He reported using a brace and a cane, and asserted that he was independent of activities of daily living, with the noted walking limitations.

The March 2005 examiner found moderate to severe tenderness and spasms of the lumbar spine.  Range of motion was limited to from 0 to 30 degrees forward flexion, from zero to 10 degrees extension, from 0 to 15 degrees lateral rotation, and 0 to 15 degrees lateral flexion.  The examiner did not find additional range of motion loss due to pain, fatigue, weakness, or incoordination.  The examiner also found no lumbar instability.  The left lower extremity showed depressed ankle reflex but not sensory pathology.  There was no atrophy, though the Veteran walked with an antalgic gait with use of a cane.  The examiner assessed chronic lumbar sprain/strain syndrome with radicular features.  The examiner noted that there were no completely incapacitating episodes in the prior 12 months. 

Upon a June 2005 follow up to the March 2005 VA examination, the examiner noted that the Veteran had injured his lower back while working in a civilian occupation in 1991, when lifting 75 to 100 pound boxes.  The Veteran reportedly had low back pain with left lower extremity radicular pain following that injury.  The examiner asserted that he had reviewed the medical record and found scant evidence of left leg problems prior to 1991.  The Veteran reported to the examiner that he had also been in a bus accident, but the examiner afforded this information little consideration based on the examiner not finding documentation of further injury.  The examiner then concluded that it was at least as likely as not that the Veteran had left lower extremity radicular symptoms from service that were aggravated by post-service injury. 

A September 2006 VA treatment record notes that the Veteran's methadone prescription had been discontinued due to his testing positive for cocaine in his urine twice in the past three months.  The Veteran alleged that his companion had admitted to putting cocaine in his drinking water.  The Veteran then reported non-steroidal anti-inflammatory drugs were not controlling his pain. 

During his October 2006 personal hearing at the RO, the Veteran testified that, at times, his left leg goes numb and pain shoots down to his foot, with the Veteran having difficulty standing and lifting at those times.  He asserted that he used a cane every day to take pressure off the leg and to help alleviate leg and back pain.  He acknowledged his past assertions that he had pain radiating down the left leg three or four times per day, and lasting up to two hours, adding that it was not possible for him to walk when this happens.  Additionally, he informed that he was only receiving treatment from VA, and contended that his physician had provided a letter, which was contained within his medical file, stating that he was totally and permanently disabled.  The Veteran further averred that he could not lift anything. 

The Board notes that the claims file contains multiple letters from the medical practitioners on the Veteran's behalf, noted infra.  It is unclear to which of these letters the Veteran was referring in his October 2006 testimony, as each submitted letter addresses his disability, while none concludes that he is totally and permanently disabled. 

At a November 2006 VA examination of the Veteran's low back disorder for compensation purposes, the examiner carefully reviewed the Veteran's documented medical history including reported mid-back pain without radiation in service on an intermittent basis following a lifting injury in 1990.  The examiner noted that the Veteran received treatments and scans in September and October of 1991 including a magnetic resonance image (MRI) in October 1991, following a reported injury in civilian work in September 1991 lifting a heavy object.  The Veteran had reported low back pain radiating down the left lower extremity following that September 1991 injury, but the October 1991 MRI was negative for any focal disc herniation. An electromyography (EMG) study in November 1991 showed an equivocal L5 nerve root dysfunction.  In April 1992 the Veteran had a myelogram and computed tomography (CT) scan, and these showed no nerve root compression and no bulging or herniated disks.  Treatment records in 1993 through 1998 included a physician's assessment of cervical and lumbar radiculopathy, though the November 2006 examiner noted that this assessment was not supported by the obtained CT scan and myelogram. 

The November 2006 VA examiner had examined the Veteran for compensation purposes in July 1998, when lumbar x-rays showed Schmorl's nodes at L2 through L5, which the examiner noted were believed to be asymptomatic in adults.  A CT scan in July 1998 showed posterior and left lateral disc protrusion at L5-S1.  The Veteran at the time of the July 1998 examination had reported a history of a bus accident in November 1997, with the Veteran then out of work on disability.  The Veteran reported at the July 1998 examination that the bus accident had exacerbated his back disability.  A March 1999 myelogram showed a probable L5S1 left lateral disc herniation, while a CT scan showed minimal left posterolateral protrusion at L5S1 slightly displacing the nerve root. 

The November 2006 VA examiner also noted a reported history of steroid injections from April 1999, as well as trial of a TENS unit, physical therapy, trigger point injections, non-steroidal anti-inflammatory drugs, Methadone, and gabapentin, all of which were reportedly unsuccessful in controlling the Veteran's associated pain.  An MRI in August 1999 reportedly showed disk bulge but without nerve root compression, but a VA CT scan in September 1999 showed left L5S1 motor nerve root compression.  A CT scan in July 2000 showed a disk bulge and a Schmorl's node both at L5S1. 

At the November 2006 VA examination the Veteran reported that he had been out of work since 1998, and that he could now do nothing.  He asserted that a friend helped him with dressing, though he used the toilet, bathed, and groomed himself.  The Veteran wore an elastic trunk support.  He asserted that nothing had effectively relieved his pain, and that any movement made the pain worse.  He used a cane to ambulate and asserted that he had to stop several times walking from the parking lot to the appointment.  He asserted that he had low back and left lower extremity pain, and left lower extremity numbness. 

At the November 2006 examination the Veteran displayed pain including by using his arms to arise from the chair, walking slowly with a cane, holding his spine at 10 degrees flexion, and displaying no movement when asked to move his back. However, the examiner found no leg size asymmetry or muscle atrophy.  The examiner also noted the questionable behavior of the Veteran complaining of pain when the examiner merely placed his finger on the elastic trunk support without applying pressure.  The Veteran asserted lack of sensation to pinprick or vibration in a stocking distribution, with more absence on the left. 

Unfortunately, the November 2006 VA examiner provided no interpretation of the objective and subjective findings, beyond concluding that the Veteran's current low back pain was unrelated to military service, based on only mid-back complaints in service and a negative examination upon service separation.  Because the issues before the Board are for increased rating, not service connection, this opinion is ultimately not useful to the Board's adjudication. 

Later in November 2006 upon a VA mental health treatment the Veteran asserted that he would like to join a smoking cessation group, apparently to remedy a restriction against his receiving additional narcotic medication.  He had attempted to call in for a prescription and learned of the restriction.  The treating clinician noted the Veteran's history of using illicit substances and tests showing that he had not taken prescribed controlled substance medication he had previously received.  The Veteran denied that he had a drug problem.  However, in response to the information that he again tested positive for cocaine, the Veteran again asserted that his girlfriend put cocaine in his drink.  He also asserted that he was out of prescribed Methadone at the time of the urine drug screening.  He complained of being in a great deal of pain without his medication.  The Veteran was referred to primary care for his back pain. 

The Veteran was seen by a VA clinician in December 2006, when it was noted that the Veteran was ambulating with a standard cane with upright posture and intact gait, and that he was in no apparent distress.  It was also noted that while his lumbosacral spine was mildly tender he was able to bend forward without wincing.  A history was noted both of chronic low back pain and cocaine abuse, as well as alcohol abuse.  The Veteran complained that non-steroidal anti-inflammatory drugs were not controlling his pain.  He was noted to have failed to show on several occasions for a substance abuse program, and he was instructed that he had to attend a program to receive other than non-steroidal anti-inflammatory drugs for his reported pain.  A substance abuse social worker was called in and spoke directly with the Veteran, and the Veteran then again provide a narrative of his girlfriend placing cocaine in his drinking water.  He would not openly admit to his cocaine use, but prevaricated by saying "ok, ok," in response to accusations. 

A January 2007 VA treatment record documents that the Veteran was scheduled for intake assessment for a substance abuse treatment group, but that once he was given additional medications he did not attend the appointment.  The attending clinician observed that the Veteran was apparently not interested in following-through with treatment but was rather merely drug-seeking.  A follow up note in February 2007 informed that the Veteran had not returned to a smoking cessation or a substance abuse program as he had promised. 

In February 2007 the Veteran called VA for a back brace supported by metal stays, asserting that his soft back brace was not providing needed support.  The attending clinician noted that he would request the item for home delivery. 

The Veteran submitted a June 2007 letter from Dr. A., a private treating physician, which states pertinently as follows: 

[The Veteran] has been under my care for chronic low back pain.  He has had deterioration of his low back condition as well as deterioration of his left lumbar radiculopathy.  He has recently had an increase in his pain that radiates to his left lower extremity and has had decreased mobility as well as weakness. 

He recently had MRI evaluation of the lumbar spine on 5/7/07, which revealed left central disc protrusion at L5-S1 with left S1 nerve root impingement.  It is noted that this has increased since the previous study.  There is also evidence of some facet arthropathy as well.

Based on these recent MRI findings, there has been verification that the patient's condition is deteriorating and had become more severe. His pain is more intense.  His mobility has decreased.  His functional impairments have increased.  He requires narcotic analgesics for pain relief; however, he is never pain free.

After review of his previous service-connected rating with regard to his chronic lumbar strain and radiculopathy of the left lower extremity, in appears that it is appropriate for a significant increase in his disability percentage for both conditions. 

Notably, Dr. A. failed consider in his letter whether or to what degree the Veteran's reported pain or disability may be an accurate reflection of that experienced, versus exaggeration.  There is no indication in the letter that the private physician objectively weighed such questions as reliability of the Veteran as a historian or in his report of symptoms.  Rather, the letter, particularly as indicated in the last quoted paragraph, appears substantially to be in the nature of an advocacy piece, and not an objective evaluation of disability.  (As discussed infra, the Veteran's credibility has been substantially impeached, and recent EMG findings and their medical interpretation have substantially refuted the Veteran's assertions of impaired left lower extremity functioning.)  In light of such an advocacy posture and the absence of any indication that the physician weighed the credibility of the Veteran's statements upon which he so heavily relied, the Board considers the conclusions as to level of disability drawn by this physician to be little better than unenhanced transcription of the Veteran's assertions of disability, and as such are entitled to little more weight than the Veteran's own assertions.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

At an April 2007 VA treatment, the Veteran reported that he had back pain rated as a 7 out of 10 intensity, with this pain reportedly constant and 5 at its best and 10 at its worse.  He reportedly currently took Darvocet for pain. 

A further April 2007 VA treatment the same day, the clinician observed that the Veteran had failed to appear for three scheduled appointments since January 2007. The clinician noted that the Veteran adamantly refused a substance abuse treatment program for his illicit substance use, and noted that the provider would not prescribe narcotic analgesics based on the Veteran's substance abuse.  The Veteran had notably failed to appear on several occasions for substance abuse treatment, with history of cocaine abuse, and Percocet discontinued. 

The Veteran presented in April 2007 complaining of low back pain and complaining that non-steroidal anti-inflammatory drugs were not controlling his pain.  A drug screening in April 2007 was negative.  The April 2007 clinician observed that the Veteran's lumbosacral spine was mildly tender to palpation, and that the Veteran could bend forward without wincing. 

The Veteran was afforded a VA examination for compensation purposes in January 2009 to address his lumbar strain.  The examiner noted the Veteran's history, including the Veteran's report of multiple crush injuries to the back aggravating his low back disorder.  He complained of episodes of low back pain occurring two to three times weekly, with radiating pain in the left leg.  He reported taking both Motrin and narcotics, and using a cane for ambulation.  He denied numbness, weakness, and bowel or bladder difficulties. 

At the January 2009 examination the Veteran walked slowly with a cane and demonstrated inability to perform heel toe or tandem gait.  Curvature of the thoracolumbar spine was intact.  Range of motion on testing was from 0 to 30 degrees forward flexion, 0 to 10 degrees backward extension, 0 to 10 degrees lateral flexion bilaterally, and 0 to 10 degrees lateral rotation bilaterally.  The examiner noted exhibited pain at end of all ranges of motion.  The examiner found no additional limitation of motion due to DeLuca factors of pain, fatigue, weakness, or lack of endurance, including following three repetitions of motions.  The examiner found normal touch position and vibration sense in the lower extremities.  Deep tendon reflexes were also normal.  Pin prick and vibration sense were absent in the lower extremities up to the mid lower leg, and there was 1 of 4 left ankle jerk.  The examiner reviewed an obtained MRI showing a central L5-S1 disk protrusion barely contacting the left S1 nerve root, which nonetheless was noted to be a new or increased finding from the previous study. Schmorl's nodes were again noted at multiple levels.  

The VA examiner diagnosed chronic low back pain with chronic lumbar strain and left lower extremity radiculopathy.  The examiner noted that the Veteran could walk one block with a cane and used no brace.  He also found the Veteran independent for walking, transferring, activities of daily living, recreational activities, and driving. There was also no history of prescribed bed rest in the past 12 months.  The examiner noted that the Veteran was last employed in 1993, when he was a cook.

The Veteran submitted a letter dated in January 2009 from another private treating physician, Dr. S. (to whom he referred at his August 2009 hearing).  The physician informed of care of the Veteran for his neck, low back, and left leg pain only since September 2008.  The physician relayed the Veteran's self-report that these conditions had recently become worse, "without significant aggravating factors."  The physician noted current diagnoses of chronic low back pain with associated degenerative disk disease, lumbar radiculopathy, and chronic cervical pain with associated degenerative disk disease.  The physician opined that given the duration of these conditions the Veteran's prognosis was poor. 

As was the case with Dr. A's June 2007 letter, Dr. S. did not venture to address the credibility of the Veteran's assertions.  In any event, Dr. S., in his January 2009 letter, also did not address the level of disability attributable to either the Veteran's lumbar strain or left lower extremity radiculopathy.  Hence, both because of its uncritical repetition on the Veteran's reportage of his disability and because of the absence of any particular relevant medical findings other than poor prognosis, Dr. A's letter, to the extent it is any better than the Veteran's own assertions, affords no helpful medical evidence to support the claims.  LeShore, 8 Vet. App. at 409 (unenhanced transcription by physician is to be afforded no more weight than Veteran's own assertions).

Treatment records of Dr. S. obtained in March 2010 reflect treatment for diagnosed cervical and lumbar radiculopathy with cervical and lumbar pain.  In December 2009 the Veteran was noted to have reported increased cervical, lumbar, and left leg pain with colder weather.  In multiple records up to February 2010, Dr. S found restricted cervical and lumbar range of motion with associated pain, and paravertebral muscle sprain or tenderness. 

Of particular relevance, Dr. S's submitted records of treatment through 2009 and up to February 2010 rather consistently inform that the Veteran's disabilities of the cervical and lumbar spine and left leg radiculopathy were generally limited to pain and reduced range of motion, that no new associated problems were present, and that the chronic pain was mostly stable and controlled by positive response to the prescribed analgesic/narcotic Percocet.  These records are fairly consistent in reporting good relief of symptomatic pain with the prescribed analgesic/narcotic, though they do include a record in September 2009 when the Veteran reported feeling fine but that his back was hurting more than usual.  The records also reflect some difficulty with a left foot neuropathy which is not found to be associated with the lumbar radiculopathy. 

These private records of Dr. S. documenting reported good pain relief with narcotic treatment are contrary to the Veteran's assertions including at VA examinations that he has obtained little pain relief, and support the Board's conclusion that the Veteran has falsely stated or exaggerated his symptoms of disability in furtherance of his claims. 

Dr. S. also found bone marrow degeneration, but this is not shown by the evidence to be relevant to the present claims, the Veteran's representative's emphasis of this finding notwithstanding. 

In February 2009 the Veteran was seen for VA neurological care for complaints of worsening left lower extremity radicular pain and his legs giving way.  The examiner found left lower extremity diminished strength at 4-/5 proximally and 3/5 distally. 

The Veteran was seen again for VA neurological treatment in March 2009 for complained of worsening neck and back pain.  He asserted that his neck pain radiated to the left shoulder and arm, and his back pain radiated to his left leg.  He reported receiving treatment outside VA with Percocet prescribed, and reportedly was taking six Percocet per day.  The examiner noted that the Veteran was seeing one outside physician and perhaps two.  The Veteran was observed entering the examination carrying a sandwich in one hand and a coat in the other, with no cane.  He was also observed using his hands to assist in arising when asked to stand up, but at other times was observed arising without upper body assistance.  The examiner reviewed MRIs which showed no increase in lumbar disc protrusion but did show increased degenerative joint disease with spurs or protrusions in the cervical spine.  The examiner diagnosed chronic back pain and radicular pain from cervical and lumbar degenerative joint disease.  The examiner administered trigger point injections in the left trapezius with Lidocaine for pain control. 

At an April 2009 VA neurological treatment consultation, the Veteran reported being mugged in the recent past and his prescription Percocet stolen.  He sought a new prescription, and reported that he needed this for asserted sharp, constant pain which was present in the entire left side of his body, from his neck all the way down his left leg, with numbness in his toes.  The examiner noted that the Veteran used a cane for support on the left side, and that he also used a back brace for support.  The examiner found impairment including limitation of motion of the neck, absence of shoulder shrug on the left, diminished sensation to pin prick on the left shoulder and neck but not on the right, and strength diminished at 4/5 in the left upper and lower extremities.  The Veteran also demonstrated an inability to stand on heels and toes and inability to walk heel-to-toe. 

During the Veteran's August 2009 Board hearing before the undersigned, his principal points were that his claimed conditions were worse at his January 2009 VA examination than the examiner indicated on the report, and also that his leg condition had worsened since that examination.  He testified that his back pain was constant, and thus the January 2009 examination report of pain a couple of times per week was false.  The Veteran also asserted that the January 2009 examiner's finding of 30 degrees motion without pain was false.  He further testified that he had worn his back brace to the January 2009 examination but the examiner asked him to take it off.  He testified that he had problems with walking and standing, pain when sitting, constant pain, weakness, and fatigue.  He also testified that he had fallen several times due to his left leg "going out" (hearing transcript, pg. 5) and had fallen a couple of times down stairs, so that he has to "really be careful." (hearing transcript, pg. 10)  He elaborated that he had numbness in the foot, but also that his left leg "just goes out," and "I just, you know, fell." (hearing transcript, pg. 10) 

He further testified that his left leg showed signs of muscle loss (contrary to examination findings).  Addressing ambulation, he asserted difficulty getting around, and inability to go to amusement parks with his grandchildren like he used to. Regarding activities of daily living, he asserted that he had difficulty with daily tasks, so that his wife helps him, including helping him both bathe and get dressed. 

He testified to receiving medical care at VA as well as from Dr. S., his private doctor.  The Veteran asserted that he had physical therapy in the past which helped at the time, and he expressed a desire for further physical therapy because he wanted to get better. 

At the hearing he submitted a copy of a private MRI dated in February 2009.  The MRI assessments were of progressive L5-S1 bone deterioration since a prior study in May 2007, and a small central disk protrusion at L5-S1 indenting the thecal sac, which protrusion showed no change from May 2007.

In September 2009, the Veteran was again seen for VA neurological care.  His private physician requested that the Veteran be drug screened, and the Veteran requested that he receive in-patient post-traumatic stress disorder (PTSD) treatment. (A claim for service connection for PTSD is reflected in the record, and was denied by the RO in an unappealed December 2007 rating decision, based on the weight of the evidence against the Veteran's participation in in-service stressors he had alleged to support the claim.)  The VA examiner noted that the Veteran had received substance abuse treatment for alcohol at a VA facility with release in September 2009.  The Veteran asserted that he could not work due to back problems, though he denied difficulty with activities of daily living, informing that he had help at home. 

At that September 2009 neurological care visit, the Veteran was in no apparent distress.  The Veteran did use a cane for support.  The examiner assessed that the Veteran's lumbar spondylosis pain was controlled with Percocet and gabapentin.

At a June 2010 VA examination for compensation purposes the Veteran's history and claims file were reportedly reviewed, including EMG and nerve conduction studies performed in November 1991.  The examiner discerned from records reviewed that the Veteran had ongoing lower back pain.  The Veteran complained of radiating symptoms from the low back down the left leg with associated left leg weakness. He was observed to wear a back brace and use a cane.  Treatment medications were gabapentin and Percocet.  The Veteran asserted that he could walk a half-block at a time, and that he could only stand for 10 minutes, while reporting that he could still perform activities of daily living.  He also reported still being able to ascend and descend steps independently, though with difficulty.  The Veteran was noted to have worked previously as a cook, but he asserted that he was not working currently and was not able to maintain work as a cook. 

The June 2010 VA examiner measured the Veteran's lumbar range of motion as 0 to 20 degrees forward flexion, 0 to 10 degrees backward extension, and 0 to 15 degrees lateral rotation bilaterally.  (Lateral flexion was also presumably measured at 0 to 15 degrees bilaterally, but the examination reported contains a misprint, instead twice listed 0 to 15 degrees lateral rotation bilaterally. This misprint and any associated findings are ultimately immaterial in this case, as the Board has herein discounted these findings as unreliably based on the Veteran's non-credible demonstration of impairment.)  The examiner noted that three repeated ranges of motion tests produced identical findings. (The Board does not here find that such repeated consistency lends significantly to the credibility of demonstrated incapacity, as these consistent efforts upon a single examination may just as easily reflect consistent efforts at false demonstration, particularly in light of observed behavior upon treatments, as discussed infra.) The examiner found no additional loss or range of motion due to DeLuca factors of pain, fatigue, weakness, or incoordination; lumbar instability was also not shown. 

However, neurological examination revealed L5-S1 dermatomal diminished sensation, as well as weakness of the left tibialis anterior and gastrocnemius muscles at 4/5.  Straight leg raising was positive at 40 degrees with associated worsening radicular symptoms.  Ankle reflexes were intact and there was no muscle atrophy. The examiner also noted that the Veteran had no history of incapacitating episodes in the prior 12 months. 

The June 2010 VA examiner diagnosed lumbar degenerative disk disease with moderate L5-S1 radiculopathy to the left lower extremity, and concluded that this radiculopathy was "clearly a manifestation of his lower back condition."  The examiner add, "This is a clinical diagnosis and EMG and nerve conduction studies would be consistent with an L5 radiculopathy, and the clinical exam[ination] suggests an L5-S1.  This is commonly seen.  No further diagnostic testing is warranted." 

Fortunately for purposes of obtaining an objective picture of disability, further diagnostic tests including EMG testing were performed for treatment purposes in June 2011, and these inform that the June 2010 examiner was incorrect in concluding that radiculopathy would be shown by EMG testing.  As discussed infra, the June 2011 VA EMG testing presents objective findings contradicting the Veteran's asserted radiculopathic symptoms that were accepted as valid by the June 2010 examiner. 

The June 2010 VA examiner provided an addendum opinion in June 2011, concluding that the Veteran could not be gainfully employed as a cook due to his disability profile, though he could be gainfully employed in a sedentary occupation. 

Upon a December 2010 VA physical therapy treatment, the Veteran reported chronic low back pain and bilateral lower extremity symptoms, more so on the left, affecting his ability to walk and his trunk mobility. The Veteran added that he had left lower extremity radiation for the past 10 years and right lower extremity radiation for the past 2.5 years.  The Veteran also reported that that his condition originated with injury in 1991, and that the left lower extremity radiation now consisted of radiating pain and numbness in the entire left foot.  He denied bowel or bladder problems, and reported being able to stand for more than 10 minutes, and being able to walk for more than one block with use of a cane.  Pain levels were reportedly 8 to 9 out of 10. The therapist provided measures of range of motion as being 25 percent of normal range for each in forward flexion, backward extension, right side bending, left side bending, right rotation and left rotation, all with low back pain.  Neurologically, sensation was reduced in the left lower extremity beyond the knee in a stocking distribution.  Decreases in motor strength in the lower extremities were found, with low back pain impeding testing.  The treating physical therapist noted that the Veteran's low back was tender to palpation, but also noted that decreased muscle strength and deconditioning were contributory to the Veteran's symptoms. 

The Veteran was administered VA EMG testing in June 2011 to test the presence of asserted radiculopathy, with the Veteran noted to be requesting a replacement TENS unit for a unit reportedly lost in a fire.  The Veteran presented to the examination in a very sleepy and apparently intoxicated state.  The EMG study was interpreted to be normal, with "no evidence of acute or chronic radiculopathy or peripheral neuropathy."  The examiner also noted that for muscle strength testing the Veteran demonstrated very poor effort, resulting in a 25 to 50 percent interference pattern. Nonetheless, there were no focal strength deficits in any of the lower extremity muscle groups tested.  Sensory examination was also negative, and deep tendon reflexes were symmetrical.  The examiner commented that physical therapy would be unlikely to be helpful given the Veteran's history of poor compliance with treatment. 

The positive findings of sensory loss in the left lower extremity and muscle weakness of the tibialis anterior and gastrocnemius muscles of the left lower extremity at the Veteran's June 2010 VA examination for compensation purposes are inconsistent with the EMG testing findings in June 2011, and are inconsistent with the June 2011 examiner's findings of no loss of muscle strength, with the contradicting EMG testing explicitly including those muscle groups.  The June 2010 findings would, however, be consistent with the June 2011 EMG examiner's findings of poor effort by the Veteran on strength testing.  No muscle atrophy was identified upon either the June 2010 examination or the June 2011 examination. 

The Board finds the June 2011 EMG examiner's findings of no loss of muscle strength and no radiculopathy or peripheral neuropathy to be the more credible findings, consistent as they are with the EMG test results, the absence of lower extremity muscle atrophy, and the observed poor effort on the strength testing.  It is reasonable to conclude that the EMG examiner was able to arrive at a clearer picture of the Veteran's level of disability both from objective EMG testing and from the Veteran's limited capacity for clinical obfuscation at that examination owing to the Veteran's apparent intoxicated state.

Upon an August 2011 VA pain management treatment, the Veteran reported having received epidural injections in the prior year that did not help his pain.  He complained of pain in the low back and radiating down both legs, with pain worse on the left.  The treating clinician noted that the Veteran had decreased spine mobility and mild pain to palpation.  However, muscle tone was normal and muscle strength was 5/5 in all muscle groups.  The examiner did note ataxia as well as a slowed, antalgic gait and use of a cane. 

In September 2011 a VA physical therapy clinic issued the Veteran a new TENS unit for control of low back pain.  He had asserted that he had lost his prior TENS unit in a fire.  While the Veteran was noted to move slowly with a cane, his lumbar spine was only mildly tender to palpation.

September 2011 VA mental health treatment records reflect that the Veteran attended behavioral health counseling about coping with chronic pain.  These records reflect the Veteran's use of Percocet or morphine and methadone for pain control. (It is unclear from the record whether this counseling was required in this instance for his receipt of controlled substances, in light of past substance abuse, as had been documented as required in past records.)

A neurology treatment note in September 2011 informed of the Veteran complaining of limited effectiveness of medications for treating his lumbar radiculopathy pain.  He also then complained of pain associated with a left knee disorder with pain from the knee into the lower leg. (Prior treatment records also reflect some pain and disability associated with the left knee.) 

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury in service. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.  

Although the Veteran is competent to state his current level of pain and discomfort, the Board must still weigh his lay statements against the medical evidence of record. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning his current level of pain and discomfort due to his service-connected back and left lower extremity disabilities to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Specifically, the Veteran's treatment records document a history of manipulation and assertions of disability frequently contradicted by objective observations or clinical or test findings.  The Veteran's contention of pain upon November 2006 VA examination for compensation purposes when the examiner only touched his elastic trunk support demonstrates false reporting of symptoms for secondary gain.  The Veteran's display of stooped posture and enfeebled movement upon that spine examination in November 2006 and display of no movement upon that examination when asked to move his back, whereas observed bending forward without wincing when asked to do so at proximate-in-time non-spine treatments in December 2006 and April 2007, and observed ambulating with an upright posture, intact gain, and no apparent distress at the non-spine treatment in December 2006, establishes an overwhelming likelihood of dishonesty for purposes of secondary gain upon that November 2006 VA examination for compensation purposes.  

This likelihood is reinforced by subsequent records, including the neurological treatment in March 2009 documenting the Veteran's walking carrying objects with both hands and using no cane, and arising without use of his arms when not specifically asked to stand.  The Board further finds this overwhelming likelihood of the Veteran's dissembling in statements and presentations before examiners for purposes of secondary gain to extend to all examinations of the Veteran, as is further supported by additional inconsistencies between asserted symptoms and objective findings including recently between presentation and assertions upon VA examination for compensation purposes in June, and objective EMG testing and resulting objective findings in June 2011. 

The Veteran's treatment records are also notable for his implausible narrative of his companion putting cocaine in his drinking water, most likely a sophomoric attempt to avoid blame for positive drug urine tests and thus to secure narcotics in violation of VA drug prescribing practice.  This demonstrates both manipulation and dishonesty before VA clinicians.  The Veteran's contentions of radiculopathic symptoms and demonstration of lower extremity weakness accepted by the VA examiner upon June 2010 VA examination for compensation purposes, were contradicted by EMG testing in June 2011 and that June 2011 examiner's findings of no such strength impairment, as well as by other contemporaneous treatment findings of no strength impairment. 

The Veteran's assertions of disability have been notably in the extreme in support of his claims, such as his assertion upon March 2005 VA examination of shooting leg pain three to four times daily lasting two hours each, which would translate to six to eight hours of shooting pain daily.  Yet discomfort or physical distress was generally never observed upon treatments visits.  Other assertions and findings are patently inconsistent, such as upon November 2006 VA examination the Veteran demonstrating no movement of the spine when asked to move his back, with the back stooped in 10-degree flexion, and the Veteran displaying pain, whereas when seen by a VA clinician in December 2006 he had an upright posture, walked with a normal gait with use of a cane, and displayed no pain.  The Veteran's extreme assertions and assertions contradicted by objective observation reinforce this conclusion of non-credibility. 

All of these inconsistencies and contradictions, including particularly the Veteran's demonstrated inconsistence between behaviors at treatments and his assertions and demonstrations of pain and disability upon examinations for compensation purposes, as well as inconsistence between his assertions of radiculopathy and findings upon EMG testing, cause the Board to conclude that the Veteran lacks credibility as to asserted symptoms and demonstrated disability upon testing.  Caluza v. Brown, 7 Vet. App. at 498.  Medical findings relying on such assertions and demonstrated incapacities are thus also not reliable.  As the Court has concluded, "An opinion based upon an inaccurate factual premise has no probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). The Board concludes that it is thus compelled to rely substantially only on objective medical findings, to the extent these may be ascertained, to adjudicate the Veteran's increased rating claims. 

The Board has carefully reviewed the entire record and finds that to the extent medical findings are reasonably independent of the Veteran's unreliable assertions or demonstrations of disability, these reliable medical findings do not support greater disability during any interval of the rating period than that already reflected in the ratings assigned for the service-connected lumbar strain and left lower extremity radiculopathy. 

Regarding the left lower extremity radiculopathy, EMG testing and medical interpretation of that testing in June 2011, as well as contemporaneous treatment observations do not support any significantly disabling radiculopathy in the left lower extremity.  These conclusions are also consistent with the findings of the November 2006 examiner upon his review of past CT scan and myelogram in 1992, his review of CT scans and x-rays in July 1998, his review of CT scan and myelogram in March 1999, his review of September 1999 CT scan, and his review of July 2000 CT scan, with only the September 1999 CT scan showing a nerve root compression, possibly acutely following a reported bus accident.  Clinical findings of radicular disability have substantially relied on the Veteran's demonstrations and assertions and have been contradicted by this recent EMG testing and hence are found by the weight of the evidence to be unreliable and not probative as based on non-credible assertions and demonstrations of symptomatology.  Reonal.  

Thus, the Board finds that the preponderance of the competent and probative evidence of record is against entitlement to a higher disability rating than the 10 percent assigned for the Veteran's left lower extremity radiculopathy for the initial rating interval beginning September 24, 2004, and than the 20 percent assigned for the Veteran's left lower extremity radiculopathy for the initial rating interval beginning January 26, 2009.  Rather, the Board finds the weight of competent and probative evidence against the presence of disabling symptoms, and hence against compensable disability, for the Veteran's left lower extremity radiculopathy for both initial rating periods in question.  38 C.F.R. §§ 4.1, 4.124A , DC 8520; Reonal; Caluza.  VA examiners who have found incapacity associated with his left lower extremity radiculopathy have generally relied upon the Veteran's non-credible assertions of radicular pain and giving way, which have been impeached by subsequent findings, including particularly upon EMG testing examination in June 2011. 

The Veteran's actions when not demonstrating movement for purposes of being evaluated for benefits are judged to be more revealing of his level of disability of the lumbar spine during the entire appeal period, rather than his demonstrated ranges of motion upon testing for compensation purposes, with these demonstrated ranges of motion found by the Board not to be credible.  The Board judges the VA clinical observations upon treatment in April 2007, when the Veteran was observed bending forward without wincing and exhibiting only mild tenderness to palpation, and upon treatment in March 2009 when the Veteran was observed presenting for treatment carrying objects in both hands and using no cane for ambulation and requiring no upper body assistance to stand, and private physician Dr. S.'s records reflecting generally good pain control with medications, to be the most reliable clinical observations during the appeal period, since the Veteran was apparently not focused at those times on presenting a level of back or left lower extremity disability for rating purposes.  These observations are contrary to the Veteran's assertions of disability and impaired functioning and contrary to his intentional demonstrations of disability upon VA examinations for compensation purposes. 

Further, under the prior rating criteria, the Veteran's service-connected lumbosacral strain would be appropriately rated based on limitation of motion of the lumbar spine under DC 5292.  With the 40 percent rating assigned, the Veteran's lumbar strain has already been assigned the maximal rating under that code, for severe limitation of motion. The Board herein finds that a severe level of limitation of motion was not supportable by competent and probative evidence for any interval during the rating period, and hence was not supportable for September 24 and September 25 of 2003 during which the prior rating criteria are applicable.  For those two days, a still higher disability rating would not be warranted under the prior disability rating codes in the absence of pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or appropriate neurological findings and little intermittent relief; or unfavorable ankylosis of the lumbar spine; or complete bony fixation of the spine.  38 C.F.R. § 4.71a, DCs 5286, 5289, 5293.  None of these are supportable by the weight of credible evidence for those two days, with no ankylosis supported by the credible record, and intervertebral disc syndrome, to the extent any may be present, not characterized as more than moderate by the weight of credible evidence including medical findings and reviews of CT scans.  This is the case even when considering DeLuca factors of functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination, with the weight of medical findings and credible evidence against these factors resulting in increased disability in this case.  38 C.F.R. §§ 4.40 and 4.45; DeLuca. 

Looking to the current rating criteria, the weight of competent and probative evidence of record also preponderates to the conclusion that disability resulting from the Veteran's service-connected lumbar strain does not more nearly approximate unfavorable ankylosis of the entire thoracolumbar spine than it does forward flexion of the thoracolumbar spine limited to 30 degrees or less, or than it does favorable ankylosis of the entire thoracolumbar spine, even when considering any exacerbating factors including DeLuca factors of functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5235-5243; DeLuca.  Again, the weight of the evidence is against such exacerbating factors as pain on undertaking motion, fatigue, weakness and/or incoordination resulting in additional range of motion loss or additional disability in functioning.   A separate evaluation for pain is not for assignment.  Spurgeon.

Incapacitating episodes associated with the Veteran's lumbar strain or left lower extremity radiculopathy requiring prescribed bed rest have not be shown for any time during the rating period, and hence a disability evaluation on that basis is also not warranted.  See 38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DC 5243 (2011).

The Board is cognizant that it has effectively eliminated consideration of otherwise potentially favorable evidence by excluding the Veteran's contentions of the nature or extent of disability.  However, the Veteran's repeatedly demonstrated unreliability as a witness and as an examination subject demonstrating the extent of his disability effectively ties the Board's hands, for once the Board finds this evidence not credible, it cannot rely on such evidence to support its adjudication.  See Caluza, 7 Vet. App. at 511, 512. 

The Board has reviewed the entire record and finds that the ratings assigned by virtue of this decision for lumbar strain and left lower extremity radiculopathy reflect the most disabling these disorders have been the rating intervals in question.  Thus, the Board concludes that staged ratings for these disorders are not warranted.  Fenderson; Hart. 

The Board also finds no circumstances in this case, such as prolonged periods of hospitalization or marked interference with employment, to warrant a rating for either the Veteran's lumbar strain or left lower extremity radiculopathy on an extraschedular basis.  38 C.F.R. § 3.321(b).  Competent and credible evidence of record is not revealing of any such circumstances. 

Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability due to service- connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In October 2006, the Veteran testified that he could not work due to his low back disability and left lower extremity radiculopathy.  However, in an unappealed December 2008 rating decision, the RO denied the Veteran's claim for a TDIU.  Furthermore, in June 2010, the VA examiner opined that the Veteran could be gainfully employed in a sedentary occupation.  Thus, any further consideration of the Veteran's claims under Rice is not warranted at this time. 







CONTINUED ON NEXT PAGE


ORDER

A disability rating in excess of 40 percent for service-connected lumbar strain is denied. 

A disability rating in excess of 10 percent for the initial rating period beginning September 24, 2004, and in excess of 20 percent for the rating period beginning January 26, 2009, is denied for service-connected left lower extremity radiculopathy.



______________________________________________
D.J. DRUCKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


